 OIn the Matter of ALUMINUM COMPANY OF AMERICAandLOCAL 1566,.UNITED STEELWORKERS OF AMERICA, C. I. O.Case No. 7-R-1902.-Decided February 3, 19.45Mr. Warren Van R. Gilbert,of Monroe, Mich., for the Company.Mr. Nicholas J. Rothe,of Detroit, Mich., for the Union.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE11Upon an amended petition duly filed by Local 1565, United Steel-workers of America, C. I. 0., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Aluminum Company of America, Monroe, Michi-gan, herein called the Company, the National Labor Relations Boardprovided- for an appropriate hearing upon due notice before RobertJ.Wiener, Trial Examiner.Said hearing was held at Detroit, Michi-gan, on January 3, 1945.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are,free from prejudicial error and are hereby affirmed.All parties were'aff9rded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANYAluminum Company of America, a Pennsylvania corporation, ownsand operates manufacturing plants throughout the United States,among which is a plant at Monroe, Michigan, the only plant involvedherein, where it is engaged in the manufacture of products for usein the` war effort.During the 6-month. period ending September 1,60 N. L. R. B., No. 76.388 ALUMINUM COMPANY OF AMERICA3891944, the Company purchased raw materials valued in excess of$500,000 for use at its Monroe plant, approximately 90 percent ofwhich was shipped to said plant from points outside the State ofMichigan.During the same period, the Company manufactured attheMonroe plant products valued in excess of $500,000, approxi-mately 95 percent of which was shipped from said plant to pointsoutside the State of Michigan.The Company admits that it is engaged in commerce within themeaning of the_National Labor Relations Act.II.TILE ORGANIZATION INVOLVEDLocal 1565, United Steelworkers of America, affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to membership employees of the Company.Ill.THE QUESTION CONCERNINGREPRESENTATIONThe Company, has refused to grant recognition to the Union as theexclusive bargaining representative of its temperature-control clerksand tally clerks until the Union has been certified by the Board in anappropriate,unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit of temperature-control clerks and/or tally clerkshereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V. TIlE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Union's position as modified at the hearing is that temperature-control clerks and tally clerks should be added to the production andmaintenance unit represented by the Union,2 or in the alternative,that temperature-control clerks and tally clerks should be set apartas single or separate bargaining units.The Company objects tothe inclusion of temperature-control clerks and tally clerks in the'A statement of the Regional Director reveals that the Union submitted 15 cards, allof which bore signatures listed on the Company's pay roll of November 26, 1944, whichcontained the names of 23 employees employed as tally clerks,and that the cards weredated in September,October, or November 1944The statement further reveals that theUnion submitted 3 cards,all of which bore signatures listed on the Company's pay rollof November 26, 1944, which contained the names of 3 employees employed as temperature-control clerks,and that the cards were dated in September or October 1944'On March 30,1944, as a result of a consent election,the Union was certified as thebargaining agent of a unit of production and maintenance employees, and thereafter enteredinto a contractwith the Company which is presently in full force and effect. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent production and maintenance unit on the grounds that theyare confidential employees and have been excluded from the present-production and maintenance unit.The Company, however, has noobjection to a separate bargaining unit of temperature-control clerksand tally clerks.The record reveals that temperature-control clerks check, adjust,maintain, and record temperatures on the furnaces and the metalsheated therein, in accordance with a temperature range furnished tothem.They are hourly paid, as distinguished from the general officeclerical employees, work in the plant entirely outside of the laboratory,are trained from unskilled personnel, do not possess informationdirectly related to the labor relations of the Company, and are underthe supervision of the chief metallurgist.Their work is of a routinenature requiring little or no skill, technical knowledge or exercise ofdiscretion.The fact that clerical employees generally were excludedfrom the production and maintenance unit for which the Union is therecognized representative 9 as a result of the consent election, doesnot preclude a finding that temperature-control clerks may properlybe joined to the production and maintenance unit.'The Board hasfrequently included laboratory employees who perform routine andnon-discretionary work in a production unit,' and no sufficient reasonhere appears why temperature-control clerks whose duties appear tobe similar in nature, may not be so joined.We shall, however, permitthe preference of the temperature-control clerks themselves to deter-mine, in part, whether or not they shall be added to the existing unitof production and maintenance employees, and to that end shall orderan election.If at such election these employees select the Union,they will have thereby indicated their desire to be included with theproduction and maintenance employees, and the Union may ac-cordingly bargain for them as part of such unitsThe further question whether tally clerks herein concerned mayalso be permitted to join' the production and maintenance grouppresents considerations of a somewhat different nature.Such differ-ence is revealed by the fact that while the tally clerks in questionperform their work in the production department, they do, neverthe-less, have duties and responsibilities substantially different from thoses The parties stipulated at the hearing that the bargaining unit presently recognizedby the parties comprises all employees at the Monroe, Michigan, works, excluding foremen,assistant foremen, and all other supervisory employees as defined by the Board, watchmen,guards, clerical and salaried employees, and all employees who work on dies and parts ofdiesThe parties further stipulated that the Company has also recognized the Interna-tional Union as the bargaining representative of the watchmen and guards in a separatebargaining unitSeeMatter of John Morrell and Company,55 N. L. R. B 24.iSeeMatter of Edgewater Steel Company,56 N. L. R. B.78,Matter of Aluminum Com-pany of America,52 N L R. B. 568.SeeMatter of Fairchild Engine and Airplane Corporation,53 N. L R B. 395. ALUMINUM COMPANY OF AMERICA391of the ordinary production and maintenance employees.The tallyclerks are under the supervision of the chief clerk, who is in charge ofthe Company's various financial and accounting departments.Theirduties generally are to keep the time of the production employees.in the various departments,record the number of pieces produced bythe individual employee and the distribution of time required therein,which information is used in calculating bonus payments .for produc-tion employees under the Company's incentive wage plan, and in ad-dition thereto,record the movements-,of material in and out of the,plant and between the various departments.Their duties do notappear to relate directly to the labor relations of the Company.Weare of the opinion, and find, that,while the tally clerks herein con-cerned are not confidential employees within our customary definition,and hence may not be deprived of the privilege of collective bargain-ing,' they have,nevertheless,duties and interests sufficiently differentfrom those of the production and maintenance employees and thetemperature-control clerks to warrant their exclusion from the pro-duction and maintenance unit."They may, however,properly func-tion as a unit separate hid,apart from both the production andmaintenance employees and the temperature-control clerks.There remains for consideration the status of senior tally clerkswhom the Union would include in the unit,and the Company excludetherefrom.The senior tally clerks assist in collecting and racking thetimecards,direct the tally clerks,and possess the authority to makerecommendations affecting their status.Senior tally clerks are underthe supervision of the chief tally clerk, who in turn is under thedirection of the chief clerk.Since senior tally clerks fall within theBoard's customary supervisory definition,we shall exclude them fromthe unit.We find that all tally clerks employed by the Company, excludingsenior tally clerks, the chief tally clerk, and all other supervisoryemployees with autho}ity to hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectively rec-ommend such action,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.We shall direct that separate elections by secret ballot be heldamong(1) the employees in the tally clerks' unit hereinabove foundappropriate,and (2)the temperature-control clerks, excluding allsupervisory employees with authority to hire, promote,discharge,'SeeMatter of Chrysler Corporation,36 N L R B 157,162 ,Matter of General MotorsCorporation,52 N I. R B 6498 SeeMatter of Aluminum Company of America,52 N. L R B 1040,Matter of DouglasAircraft Company, Inc(Long Beach Plant),54 N L R B67,Matter of General MotorsCorporation,51 N L R B 1366 :392DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscipline, or otherwise effect changes in the status of employees, or-effectively recommend such action, who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth-in,the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National La-6bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-itions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain repre->sentatives for the purposes of collective bargaining with AluminumCompany of America, Monroe, Michigan, separate elections by secret,ballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region, actingin this matter.as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, (1) among the employees in the tally clerks' unit found appro-priate in Section IV, above, and (2) among the temperature-control"clerks, excluding all supervisory employees with' authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, who are em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United:States who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the elections, to determinewhether or not they desire to be represented by Local 1565, UnitedSteelworkers of America, C. I. 0., for the purposes of collectiveiibargaining.